Dismissed and Memorandum Opinion filed June 26, 2003








Dismissed and Memorandum Opinion filed June 26, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00886-CV
____________
 
CT HOLDINGS, INC., Appellant
 
V.
 
MICHAEL FERGUSON and PATRICIA FERGUSON, Appellees
 

 
On
Appeal from the 157th District Court
Harris
County, Texas
Trial
Court Cause No. 00-23681
 
 

M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed July 19, 2002.  On October 10, 2002, this Court ordered the
parties to mediation.  Although the case
did not settle at mediation and the mediation stay was lifted, the parties
continued negotiations.  On June 13,
2003, appellant filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 26, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.